Citation Nr: 0738819	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for nerve damage.  

3.  Entitlement to service connection for partial 
nephrectomy, right kidney, renal mass.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to 
February 1970 and from July 1980 to January 1988.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The issues of entitlement to service connection for partial 
nephrectomy, right kidney, a bilateral hearing loss 
disability, and tinnitus are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On May 2005, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
that a withdrawal of the appeal in regard to PTSD and nerve 
damage is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal in regard to PTSD 
and nerve damage by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of any appeal will 
be deemed a withdrawal of the Notice of Disagreement, and, if 
filed, the Substantive Appeal, as to all issues to which the 
withdrawal applies.  38 C.F.R. § 20.204 (2007).  The 
appellant has withdrawn the appeal in regard to the issues of 
entitlement to service connection for PTSD and for nerve 
damage, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to those issues and the appeal in regard to the issues 
of entitlement to service connection for PTSD and nerve 
damage is dismissed.


ORDER

The appeal in regard to the issues of entitlement to service 
connection for PTSD and nerve damage is dismissed.


REMAND

The veteran is seeking service connection for a partial 
nephrectomy of the right kidney, and for a bilateral hearing 
loss disability and tinnitus.  More specifically, in a May 
2005 VA Form 1-646, it was asserted that a partial 
nephrectomy of the right kidney, renal mass, was a result of 
exposure to Agent Orange during service in Vietnam, and that 
a bilateral hearing loss disability and tinnitus are a result 
of noise exposure during service.  

Initially, the Board notes that in December 1970, the service 
department verified that the appellant served on active duty 
from June 1966 to February 1970.  A DD Form 214 reflects 
additional active duty from July 1980 to January 1988, and 
the service department verified those dates in October 2003.  
The Board notes that a March 1983 record notes indefinite 
reserve status.  In addition, records, dated in the 1970s, to 
include an October 1976 examination report, indicate service 
in the Air Force Reserve Officer Training Corps (ROTC).  The 
Board notes that Senior ROTC training can qualify as ACDUTRA 
or INACDUTRA.  38 U.S.C.A. §§ 101(22) & (23) (West 2002); 38 
C.F.R. § 3.6(c)(4) & (d)(3) (2007).  The service department 
has not classified the appellant's ROTC service.  

In November 2007, the appellant's representative asserted 
that there were outstanding service records that had not been 
associated with the claims file.  In addition, it was 
asserted that the provisions of 1154(b) are applicable to the 
claims on appeal.  In the February 2004 notice of 
disagreement, the veteran asserted that he was awarded a 
Combat Action Ribbon during service in Vietnam.  The awards 
and decorations shown on a February 1988 DD Form 214 do not 
include a Combat Action Ribbon.  The Board notes that a copy 
of a December 1967 service record reflects he participated in 
counterinsurgency operations against communist forces (Viet 
Cong) while serving with the 1st FSR/FLC (Force Service 
Regiment /Force Logistic Command) in Danang.  An internal 
notation in a November 2004 deferred rating decision 
indicates that the AOJ was to request verification that the 
appellant received a Combat Action Ribbon.  Neither the 
request, if made, nor any response in that regard, has been 
associated with the claims file.  

The Board notes that section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, in regard to hearing loss and 
tinnitus, a determination of combat status would allow the 
appellant to allege that he had such in service.  Whether 
such was chronic or is related to service requires competent 
evidence.  The Board notes that while audiological evaluation 
in association with a July 1986 examination showed some 
hearing loss and his hearing was assigned a profile of "2," 
the current record is negative for a diagnosis of a hearing 
loss disability or tinnitus.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The appellant is hereby 
informed that if he has evidence of a current hearing loss 
disability or tinnitus, he should submit that evidence.  

In regard to exposure to Agent Orange, the Board notes that 
the record establishes that the veteran served in Vietnam 
and, is thus, presumed to have been exposed to Agent Orange.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586- 
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).

Service medical records show that the abdomen and viscera 
were normal at separation in February 1970.  An August 1986 
dental record notes that the appellant was taking medication 
for a kidney infection.  The Board notes that malignant 
tumors will be presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In a February 2004 statement, the veteran's private physician 
stated that the appellant was found to have an incidental 
right renal mass about 2 cm in the mid portion of the right 
kidney.  Findings on computed tomography (CT) scan were noted 
to be consistent with a small renal cell carcinoma.  The 
examiner added that the appellant underwent laparoscopic 
partial nephrectomy in June 2003 and that the pathology of 
the mass on the final pathologic examination was oncocytoma, 
which was felt to be a benign tumor on the kidney.  The 
examiner stated that there did not seem to be any conclusive 
evidence "one way or the other if exposure to Agent Orange 
is a risk factor for the development of renal tumors 
including an oncocytoma."  The Board finds that further 
development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
service department classify the 
appellant's ROTC service.  

2.  The AOJ should document in the file 
that all available service medical records 
have been associated with the claims file. 

3.  The AOJ should verify whether the 
veteran was awarded a Combat Action 
Ribbon.  The request and any response 
should be associated with the claims file.  

4.  The AOJ should send the claims file to 
a VA nephrologist to determine the nature 
and etiology of the partial nephrectomy of 
the right kidney with a renal mass.  The 
AOJ should request that the physician 
provide an opinion in the positive or 
negative as to whether there is any 
relationship between any in-service 
manifestations identified in regard to the 
right kidney and the partial nephrectomy 
of the right kidney, to include the noted 
kidney infection in August 1986, and an 
opinion as to whether any tumor is 
malignant and if so, whether it had an 
onset within the initial post service 
year.  A complete rationale should 
accompany all opinions provided.  

5.  In light of the above, the AOJ should 
adjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


